Case 1:14-ml-02570-RLY-TAB Document 9778 Filed 12/19/18 Page 1 of 6 PageID #: 66277




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


     In Re: COOK MEDICAL, INC., IVC      )
     FILTERS MARKETING, SALES            )
     PRACTICES AND PRODUCT               )
     LIABILITY LITIGATION                )                  1:14-ml-02570-RLY-TAB
     ___________________________________ )                  MDL No. 2570
                                         )
     This Document Relates to:           )
                                         )
     Tonya Brand,                        )
     1:14-cv-06018-RLY-TAB               )
     ___________________________________ )


      ENTRY ON THE COOK DEFENDANTS’ MOTION TO EXCLUDE EXPERT
                 OPINIONS OF DR. REBECCA BETENSKY

          Plaintiff, Tonya Brand, offers the testimony of Dr. Rebecca Betensky, Ph.D., a

   biostatistician. Cook moves to exclude her opinions concerning: (1) her comparison of

   perforation rates for the Celect and Tulip filters over certain time periods, and (2) her

   opinion that Dr. Gordon (Plaintiff’s expert diagnostic and interventional radiologist), Dr.

   Timperman (a radiologist and former Cook employee), and the researchers who

   conducted the Outside the United States (“OUS”) study “counted the number of

   perforations in the study in a statistically significantly different way.” (Filing No. 8608,

   Motion at 1). Cook contends Dr. Betensky’s first opinion is based on “cherry-picked”

   information from Plaintiff’s counsel, and her second opinion is “useless” and would be

   unhelpful to a jury. For the reasons set forth below, the court DENIES Cook’s motion.




                                                 1
Case 1:14-ml-02570-RLY-TAB Document 9778 Filed 12/19/18 Page 2 of 6 PageID #: 66278




   I.     Background

          Dr. Betensky is a Professor of Biostatistics at Harvard University. She calculated

   odds ratios for perforations of the Celect versus the Tulip based on Cook’s adverse event

   reports and sales data. (Expert Report at 1-9). An “odds ratio” compares the incidence of

   Event A to the incidence of Event B and expresses the result as a ratio. She determined

   that the risk of perforation is significantly higher for the Celect than the Tulip. (Id. at 8).

   Dr. Betensky’s odds ratios are offered to support Dr. Krumholz’s opinion that the OUS

   study was flawed. (See Filing No. 8642-1, Expert Report of Dr. Harlan Krumholz at 9).

          In addition, Dr. Betensky was asked to estimate the frequency of Celect

   perforations from the OUS study patients using four different definitions of perforation.

   (Expert Report at 11-12). The definitions are: (1) strut protrusion outside the IVC

   (definition from the Lyon study); (2) >3mm outside the IVC wall; (3) >5mm outside the

   IVC wall; and (4) protrusion plus bleeding/hematoma (OUS protocol definition).

   (Id. at 10). The results of her analysis reflect that Dr. Gordon and Dr. Timperman found

   far more incidences of perforation at retrieval using the first three definitions of

   perforation than Cook’s investigators. (Id. at 11, 16 (Table 5)).

          Lastly, Dr. Betensky compared the frequency of Celect perforations in the OUS

   study between Dr. Gordon, Dr. Timperman, and Cook’s investigators. (Id. at 12). She

   found “there are no instances of agreement . . . between Cook’s raters and Drs.

   Timperman and Gordon, and in some cases there is statistically significant evidence of

   differences between Cook and Drs. Timperman and Gordon in the overall frequencies of

   detection of perforation.” (Id. at 13).

                                                  2
Case 1:14-ml-02570-RLY-TAB Document 9778 Filed 12/19/18 Page 3 of 6 PageID #: 66279




   II.    Standard for Expert Testimony

          Expert testimony is admissible under Federal Rule of Evidence 702 if: (1) the

   expert is qualified by knowledge, skill, experience, training, or education; (2) the

   proposed expert testimony will assist the trier of fact in determining a relevant fact at

   issue in the case; (3) the expert’s testimony is based on sufficient facts or data and

   reliable principles and methods; and (4) the expert reliably applied the principles and

   methods to the facts of the case. Lees v. Carthage Coll., 714 F.3d 516, 521-22 (7th Cir.

   2013) (citations omitted); see also Lapsley v. Xtek, Inc., 689 F.3d 802, 809 (7th Cir.

   2012) (“Rule 702 requires that expert testimony be relevant, reliable, and have a factual

   basis—requirements that must be met before the jury is allowed to hear and perhaps be

   persuaded by the expert testimony.”). As the proponent of the expert testimony at issue,

   the plaintiff has the burden of demonstrating the expert’s admissibility by a

   preponderance of the evidence. Lewis v. CITGO Petroleum Corp., 561 F.3d 698, 705

   (7th Cir. 2009).

   III.   Discussion

          A.     Dr. Betensky’s Odds-Ratio Opinions

          Cook challenges the reliability of Dr. Betensky’s odds-ratio opinions because, it

   contends, the underlying data was hand-picked by Plaintiff’s counsel. The information

   she relied upon was Cook’s adverse event reports and sales data—Cook’s data—which

   was provided to her by Dr. Behnood Bikdeli, Dr. Krumholz’s research assistant. (Filing

   No. 9291-1, Deposition of Dr. Rebecca Betensky at 144). Cook’s own expert, Dr.

   Frysek, performed a similar analysis using complaints as the numerator and filter sales as

                                                 3
Case 1:14-ml-02570-RLY-TAB Document 9778 Filed 12/19/18 Page 4 of 6 PageID #: 66280




   the denominator to compare complaint proportions for the Celect and Tulip filters as

   reflected in Table 2 of his Report. (Filing No. 8628-2, Expert Report of Jon Fryzek at 30,

   Table 2). Cook’s objection to the foundation for her testimony is overruled.

          Cook also moves to exclude her odds-ratio opinions due to a fear that the jury may

   be misled into thinking the odds-ratios establish causation—i.e., that any difference in the

   incidence of perforation of Celect filters and Tulip filters is due to the filters’ designs—

   and that anyone using her data to establish causation would be misusing the data.

   (Betensky Dep. at 204-05). This is because, as Dr. Betensky explains, her analysis does

   not account or control for such factors as physician experience, patient age, medical

   indications for filter use, contraindications for anticoagulant drugs, hospital- and surgeon-

   related factors, and patient-specific factors. (Id. at 194-95, 202-03).

          Cook’s concerns do not require the exclusion of Dr. Betensky’s testimony. Cook

   is free to clarify, through cross examination of Dr. Betensky, that she is not opining on

   why the Celect perforates more frequently than the Tulip, she is only testifying that it

   does. The jury can give her testimony the weight it feels appropriate in light of all the

   evidence.

          Finally, Cook argues the probative value of her testimony is outweighed by the

   danger of unfair prejudice because the odds ratios Dr. Betensky calculates are seriously

   misleading. For example, Dr. Betensky calculates an odds ratio of 9.48 for the 2007-

   2009 time period. (Expert Report at 7). This means that, in that time period, 9.48 times

   more perforations were reported for the Celect than the Tulip. The actual number of

   Celect perforations, however, was 17 out of 19,322 sales, or 0.088%. (Id. at 14, Table 3).

                                                 4
Case 1:14-ml-02570-RLY-TAB Document 9778 Filed 12/19/18 Page 5 of 6 PageID #: 66281




   While the court understands Cook’s concern, the remedy is not the exclusion of her

   testimony. Instead, Cook may cross examine Dr. Betensky on the numbers reported in

   her Expert Report and may counter her opinion with the opinion of its own expert, Dr.

   Fryzek.

          B.     Comparisons of the Frequency of Perforations in the OUS Study

          Next, Cook challenges Dr. Betensky’s comparison data between Dr. Gordon, Dr.

   Timperman, and Cook’s investigators regarding the frequency of perforation in the OUS

   study. She contends Dr. Betensky’s conclusion—that the three reached different

   results—is obvious because they applied different definitions of perforation. The

   importance of the opinion, Plaintiff responds, is her quantification of the agreement, or

   lack thereof, between Dr. Gordon, Dr. Timperman, and Cook’s investigators regarding

   the identification of perforations in the OUS study for inclusion in Dr. Krumholz’s Expert

   Report. (See Krumholz Expert Report at 86, Table 14). Dr. Krumholz used that

   information to bolster his opinion regarding the failings of the OUS study. Her opinion,

   therefore, does carry some weight, and is admissible.




                                                5
Case 1:14-ml-02570-RLY-TAB Document 9778 Filed 12/19/18 Page 6 of 6 PageID #: 66282




   IV.   Conclusion

         Dr. Betensky’s opinions are relevant, reliable, and will assist the jury in

   determining a fact in issue. Accordingly, the Cook Defendants’ Motion to Exclude the

   Opinions of Dr. Rebecca Betensky (Filing No. 8606) is DENIED.



   SO ORDERED this 19th day of December 2018.




   Distributed Electronically to Registered Counsel of Record.




                                                6
